DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6 – 7, 11 – 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2018/0155912 (hereinafter Kashirajima).
Regarding claim 1, a toilet assembly, comprising: a toilet body (2) defining: a toilet bowl (11); a rim area (10) disposed along an upper edge of the toilet bowl, the rim area including a flange defining an opening (note annotated fig. below); and a nozzle system (40), comprising: a nozzle (40) having a first end (generally at 42) configured to be fluidly coupled to a water supply conduit (15) and a second end (generally at 43) fluidly coupled to the rim area, the second end defining an outlet (43b) formed at a compound angle (α, note annotated figs below); and a connector assembly that detachably couples the nozzle to the flange such that the nozzle extends through the opening (note annotated fig. below).

    PNG
    media_image1.png
    281
    537
    media_image1.png
    Greyscale

Regarding claim 2, the outlet forms a first oblique angle relative to a first reference line that is normal to a central axis of the nozzle (note annotated fig. below).

    PNG
    media_image2.png
    258
    483
    media_image2.png
    Greyscale


Regarding claim 3, the outlet forms a second oblique angle relative to a second reference line that is normal to both the central axis and the first reference line (note that the first reference lines extends through plane that creates the image in the annotated fig. below, and the face of the nozzle outlet forms an oblique angle relative to this second reference line in the direction from the 43b leader line to the 43a leader line; the angle is also visible in fig. 6C where the cross section shows a portion of the nozzle face as solid behind the hatched marks of the cross section which show that the face is at an angle). 
    PNG
    media_image3.png
    196
    465
    media_image3.png
    Greyscale

Regarding claim 4, the rim area (10) includes a side wall and a ledge (50) disposed at a lower end of the side wall, wherein together the side wall and the ledge define a rim channel (13), and wherein the outlet is angled toward the side wall and the ledge (note annotated fig. below).

    PNG
    media_image4.png
    243
    526
    media_image4.png
    Greyscale

Regarding claim 6, the nozzle comprises a cylindrical outer wall defining a flow passage, and wherein the second end of the nozzle is flared in at least one direction with respect to the first end such that a dimension of the flow passage at the second end is greater than a dimension of the flow passage at the first end (note annotated fig. below).

    PNG
    media_image5.png
    198
    465
    media_image5.png
    Greyscale

Regarding claim 7, the rim area (10) includes a side wall and a ledge (50) disposed at a lower end of the side wall, wherein the side wall and the ledge collectively define a rim channel (13), and wherein the second end (43) of the nozzle is positioned adjacent to, and in contact with, the side wall (note annotated fig. below).

    PNG
    media_image4.png
    243
    526
    media_image4.png
    Greyscale

Regarding claim 11, Kashirajima discloses a nozzle system comprising a nozzle (40) comprising a cylindrical outer wall defining a flow passage, the cylindral outer wall having a first end (generally at 42) configured to be fluidly coupled to a water supply conduit (15) and a second end (generally at 43) fluidly coupled to a rim area (10) of a toilet body, the second end defining an outlet (43b) formed at a compound angle (α, note annotated figs below); and a connector assembly that detachably couples the nozzle to the flange such that the nozzle extends through the opening (note annotated fig. below).

    PNG
    media_image1.png
    281
    537
    media_image1.png
    Greyscale

Regarding claim 12, the outlet forms a first oblique angle relative to a first reference line that is normal to a central axis of the nozzle (note annotated fig. below).

    PNG
    media_image2.png
    258
    483
    media_image2.png
    Greyscale

Regarding claim 13, the outlet forms a second oblique angle relative to a second reference line that is normal to both the central axis and the first reference line (note that the first reference lines extends through plane that creates the image in the annotated fig. below, and the face of the nozzle outlet forms an oblique angle relative to this second reference line in the direction from the 43b leader line to the 43a leader line; the angle is also visible in fig. 6C where the cross section shows a portion of the nozzle face as solid behind the hatched marks of the cross section which show that the face is at an angle). 
    PNG
    media_image3.png
    196
    465
    media_image3.png
    Greyscale


Regarding claim 15, the second end of the nozzle is flared in at least one direction with respect to the first end such that a dimension of the flow passage at the second end is greater than a dimension of the flow passage at the first end (note annotated fig. below).

    PNG
    media_image5.png
    198
    465
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 9, 14, and 17 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashirajima in view of US Patent Application Publication 2005/0121905 (hereinafter Pecchioli).
Regarding claims 5 and 14, Kashirajima fails to show an angular position of the nozzle is adjustable without removing the nozzle from the connector assembly. Attention is turned to Pecchioli which shows connector assembly that provides for adjustment of a nozzle within a hole of a flange (par. 5). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the nozzle such that an angular position is adjustable without removing the nozzle from the connector assembly to allow for a user to easily make adjustments to the system as is known in the art and evidenced by the teachings of Pecchioli mentioned above.
Regarding claims 9 and 17, Kashirajima shows the connector assembly comprises: a connector body defining a hollow passage, wherein the nozzle extends through at least a portion of the hollow passage (fig. 8A); but fails to show a spherical ferrule engaged with the nozzle and the connector body at an end of the connector body. Attention is turned to Pecchioli which shows a connector body defining a hollow passage with a nozzle (112) extending through a portion of the hollow passage, and a spherical ferrule (118) engaged with the nozzle and the connector body at an end of the connector body to allow for adjustment of the nozzle with respect to the wall to which it extends through. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the connector assembly of Kashirajima to have a connector body defining a hollow passage, wherein the nozzle extends through at least a portion of the hollow passage; and a spherical ferrule engaged with the nozzle and the connector body at an end of the connector body to allow for adjustment of the nozzle as evidenced by the teachings of Pecchioli mentioned above.
Regarding claim 18, Kashirajima shows a toilet assembly a toilet body (2) defining: a toilet bowl (11); a rim area (10) disposed along an upper edge of the toilet bowl, the rim area including a flange defining an opening (note annotated fig. below); and a nozzle system (40), comprising: a nozzle (40) having a first end (generally at 42) configured to be fluidly coupled to a water supply conduit (15) and a second end (generally at 43) fluidly coupled to the rim area, and a connector assembly that detachably couples the nozzle to the flange such that the nozzle extends through the opening (note annotated fig. below).

    PNG
    media_image1.png
    281
    537
    media_image1.png
    Greyscale

 Kashirajima fails to show an angular position of the nozzle is adjustable without removing the nozzle from the connector assembly. Attention is turned to Pecchioli which shows connector assembly that provides for adjustment of a nozzle within a hole of a flange (par. 5). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the nozzle such that an angular position is adjustable without removing the nozzle from the connector assembly to allow for a user to easily make adjustments to the system as is known in the art and evidenced by the teachings of Pecchioli mentioned above.
Regarding claim 19, Kashirajima shows the connector assembly comprises: a connector body defining a hollow passage, wherein the nozzle extends through at least a portion of the hollow passage (fig. 8A); but fails to show a spherical ferrule engaged with the nozzle and the connector body at an end of the connector body. Attention is turned to Pecchioli which shows a connector body defining a hollow passage with a nozzle (112) extending through a portion of the hollow passage, and a spherical ferrule (118) engaged with the nozzle and the connector body at an end of the connector body to allow for adjustment of the nozzle with respect to the wall to which it extends through. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the connector assembly of Kashirajima to have a connector body defining a hollow passage, wherein the nozzle extends through at least a portion of the hollow passage; and a spherical ferrule engaged with the nozzle and the connector body at an end of the connector body to allow for adjustment of the nozzle as evidenced by the teachings of Pecchioli mentioned above.
Claim(s) 8, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashirajima in view of US Patent 6,675,399 (hereinafter Tomita).
Regarding claims 8 and 16, Kashirajima shows certain details of the connector assembly: a support member; a retaining body integrally formed with the support member and coupled to the toilet body (note annotated fig. below); but fails to show a sealing member disposed between the support member and the flange, wherein the sealing member is configured to sealingly engage the support member, the flange, and the nozzle. Attention is turned to Tomita which shows a connector assembly for a pipe that extends through a hole in a sidewall, the connector assembly having a support member (11) and a sealing member (15) between the support member and a flange (11a) for sealingly engaging the support member, the flange, and a nozzle (14). It would have been obvious to one having ordinary skill in the art before the effective filing to include a sealing member between the support member of the retaining body and the flange in order to prevent any fluid from exiting the opening through which the nozzle is installed as is well-known in the art and evidenced by the teachings of Tomita mentioned above.

    PNG
    media_image1.png
    281
    537
    media_image1.png
    Greyscale

Regarding claim 10, Kashirajima fails to show the connector assembly comprises a sealing member positioned around a portion of the nozzle at the opening and a nut coupled to the nozzle in front of the opening, and wherein the sealing member is configured to expand in a radial direction toward the flange in response to tightening the nut. Attention is turned to Tomita which shows a connector assembly for a flush nozzle with a sealing member (16) positioned around a portion of a nozzle (14) adjacent an opening (1g) and a nut (17) coupled to the nozzle in front of the opening, and the sealing member is configured to expand in a radial direction toward the flange in response to tightening of the nut due to its shape and position which allows for such radial expansion (see fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a sealing member positioned around a portion of the nozzle at the opening and a nut coupled to the nozzle in front of the opening, and wherein the sealing member is configured to expand in a radial direction toward the flange in response to tightening the nut to ensure the nozzle remains in place while also preventing any leakage of the assembly through the opening as is known in the art and evidenced by the teachings of Tomita mentioned above.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashirajima and Pecchioli as applied to claim 18 above, and further in view of Tomita.
Regarding claim 20, Kashirajima fails to show the connector assembly comprises a sealing member positioned around a portion of the nozzle at the opening and a nut coupled to the nozzle in front of the opening, and wherein the sealing member is configured to expand in a radial direction toward the flange in response to tightening the nut. Attention is turned to Tomita which shows a connector assembly for a flush nozzle with a sealing member (16) positioned around a portion of a nozzle (14) adjacent an opening (1g) and a nut (17) coupled to the nozzle in front of the opening, and the sealing member is configured to expand in a radial direction toward the flange in response to tightening of the nut due to its shape and position which allows for such radial expansion (see fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a sealing member positioned around a portion of the nozzle at the opening and a nut coupled to the nozzle in front of the opening, and wherein the sealing member is configured to expand in a radial direction toward the flange in response to tightening the nut to ensure the nozzle remains in place while also preventing any leakage of the assembly through the opening as is known in the art and evidenced by the teachings of Tomita mentioned above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2020/0063418 is directed to the state of the art of flush toilets having an angularly adjustable rim jet nozzle (par. 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/             Primary Examiner, Art Unit 3754